Citation Nr: 0607329	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  00-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and if 
so, whether the veteran is entitled to service connection for 
PTSD.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1974.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 decision of 
the RO which denied service connection for PTSD and denied 
eligibility for TDIU.  In an August 2002 decision, the Board 
denied the claims.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2003 
Order, the Court granted a Joint Motion for Remand, vacating 
the August 2002 Board decision and remanding the matter for 
additional proceedings.  The Board remanded the claim in 
September 2003 for further development.  

In January 2006, the veteran was advised that VA had revoked 
his attorney-representative's authority to represent 
claimants, and further advised him of his options.  By letter 
dated in February 2006, the veteran stated he wanted to 
represent himself and wanted the Board to proceed with his 
appeal.


FINDINGS OF FACT

1.  In an October 1986 decision, the RO denied the veteran's 
claim for service connection for PTSD. 

2.  The evidence received since the October 1986 RO decision 
is new and material; it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran did not engage in combat with the enemy, and 
it is not shown by credible supporting evidence that any 
alleged PTSD stressors occurred during service.

4.  The veteran is not service-connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  The October 1986 decision wherein the RO denied a claim 
of service connection for PTSD condition is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005). 

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
received; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. 3.156(a) (2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

4.  The criteria for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 
3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks to reopen a claim of service connection for 
PTSD.  That claim was previously denied by the RO in October 
1986 and that decision is final.  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108 (West 2002).  
Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The definition of new and material evidence was amended and 
codified at 38 C.F.R. § 3.156(a) (2005); however, the 
revision applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  The veteran filed a claim to reopen in July 
1999.  Thus, the Board will apply the prior version of 
38 C.F.R. § 3.156(a).  

The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In the October 1986 decision, the RO denied the claim because 
there was no evidence that the veteran had been diagnosed 
with PTSD.  Evidence associated with the claims folder since 
October 1986 includes diagnoses of PTSD.  Having reviewed the 
complete record, the Board finds that new and material 
evidence has been received and the claim is reopened.  

Although the claim of service connection for a PTSD has been 
considered on a ground different from that of the RO (the RO 
addressed the veteran's claim of service connection on the 
merits) the issue of new and material evidence must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Only where, 
as here, the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374 (1998). 

The Board has considered whether adjudicating the claim of 
service connection for PTSD on a de novo basis at this time 
would prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board reiterates that in the December 1999 
rating decision on appeal, the RO considered the merits in 
the first instance.  Therefore, there is no prejudice to the 
veteran for the Board to now reopen and adjudicate on the 
merits. 

Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link, established by medical 
evidence between the current symptoms and an in-service 
stressor, and credible supporting evidence that the in-
service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.

Service records do not show that the veteran received any 
combat decorations, nor is there any other evidence of 
participation in combat.  Rather, the evidence shows that the 
veteran was an air crewman on P3 aircraft deployed from 
January to April 1970 to the Philippines, with various 
detachment sites, including U-Tapao, Thailand, but not 
including Viet Nam. 

While the veteran has testified that he came under small arms 
fire and that there were bullet holes in the aircraft, there 
is no corroboration that any aircraft in which he flew, or 
any other aircraft in his unit, received enemy fire of any 
kind.  Of particular note, the official unit history does not 
reflect any engagements with the enemy during the time he 
served and, while it reflects a number of instances of damage 
to squadron aircraft, does not reflect any damage to squadron 
aircraft as a result of enemy fire.

As the evidence does not show that the veteran engaged in 
combat, his assertions, standing alone, are not sufficient to 
establish the occurrence of such stressors.

A VA PTSD examination in December 2000, as well as other 
medical records, includes a diagnosis of PTSD, and the 
existence of a current disability is conceded.  

The remaining issues for consideration are: 1) whether the 
veteran has been exposed to an event which constitutes a 
sufficient stressor; 2) whether there is a link between the 
veteran's alleged stressor and his current disability; and 3) 
whether the alleged stressor is corroborated by official 
service records or other credible supporting evidence.  

A sufficient stressor is one in which a person has been 
exposed to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense feat, helplessness, or 
horror.  Cohen v. Brown, 10 Vet. App. 128 (1997).

While neither VA treatment notes, the December 2000 VA PTSD 
examination, or the February 2001 report from Professional 
Counseling Associates link the veteran's current symptoms to 
a corroborated in-service stressor, the latter provides an 
implied link between the stressors related by the veteran and 
his current disability; that is "bullets hitting the 
airplane in which he was riding," and "times when he had to 
take the life of others."
 
In addition to the alleged stressors described above in the 
Professional Counseling Associates report, the veteran has 
also reported being involved in race riots in which he shot 
two individuals, putting out a fire on an aircraft for which 
he received a commendation, being exposed to dead bodies 
transferred through U-Tapao, Thailand, and carrying nuclear 
weapons on his aircraft.

With respect to carrying nuclear weapons on his aircraft, 
even if true, there is no medical evidence attributing this 
as a stressor.

With respect to being exposed to dead bodies transferred 
through U-Tapao, unit records do reflect that bodies were 
shipped through U-Tapao.  They were, however, in metal 
caskets and there is no evidence that the caskets were opened 
or that the veteran was involved with them in any way.  
Moreover, there is no evidence attributing this as a 
stressor.

The veteran's contentions that his aircraft was shot by small 
arms fire and that he shot two individuals during a race riot 
are the types of significant events which, if they happened, 
would be reflected in the unit history.  They are not.  Nor 
are they corroborated by any other evidence of record.

The veteran's contention that he put out a fire on an 
aircraft and was awarded a commendation is the type of 
significant event which, if true, would be reflected in the 
veteran's service record and the unit history.  It is not.  
The veteran's DD 214 reflects that he received the National 
Defense Service Medal and the Battle Efficiency Award 
(neither of which is awarded for an individual act). 

Although the records includes diagnoses of PTSD, there is no 
credible evidence to corroborate any of the veteran's claimed 
stressors which could lead to PTSD.  Thus, service connection 
for PTSD is not warranted.

Total disability rating based on unemployability

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability rated at 60 percent or more; or as a result of two 
or more service-connected disabilities, provided at least one 
disability is rated at 40 percent or more, and there are 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.

The veteran has no service-connected disabilities, therefore, 
he cannot qualify for a TDIU rating and, as a matter of law, 
the claim for a TDIU rating must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the appellant with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Correspondence sent by VA to the veteran in March and July 
2004, pursuant to the Court order and a September 2003 Board 
remand provided the requisite notification regarding the 
veteran's claims for service connection for PTSD and TDIU.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  It is unclear from the 
record whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that the veteran has been notified of the need to 
provide such evidence.  The March and July 2004 letters 
informed him that additional evidence was needed to support 
his claims and a July 2005 supplemental statement of the case 
included the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Any defect with 
regard to the timing of the notice to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Thus, VA has satisfied its "duty to notify" 
the appellant.

As for the duty to assist, the veteran's service medical 
records, VA treatment records, SSA records, and unit history 
for the time period of his active service are on file, all 
available private medical records identified by the veteran 
have been obtained, and the veteran was afforded a VA PTSD 
examination in December 2000.  VA has not had any failure to 
obtain evidence of which VA must notify the veteran.  
38 C.F.R. § 3.159(e).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.




____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


